DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (Pub. No. 20150109904).
- With respect to claims 1, 6, 8-9, 13, 15, Filsfils teaches a method, comprising: receiving, by an ingress network device associated with a first leaf domain network of a multi-domain network (e.g. block 14 in Fig. 1), a core domain network segment identifier associated with a core domain network of the multi-domain network (e.g. block 18 in Fig. 1; see par. 15 “an ingress provider edge router receiving a first advertisement, via a core network, from a first provider edge router associated with a first segment identifier”); receiving, by the ingress network device, location data of an egress network device associated with a second leaf domain network of the multi-
- With respect to claims 2, 16, Filsfils teaches wherein receiving the location data of the egress network device comprises: receiving the location data of the egress network device via an advertisement with a segment list that includes the data identifying the core domain network segment identifier, the second leaf domain network segment identifier, and the egress network device segment- 50 -PATENT Docket No. 0023-1045identifier (e.g. par. 15 discloses advertisement from second provider edge and Fig. 3A-B shows steps egress device advertises to routers).  
- With respect to claims 3-4, 11, 17, Filsfils teaches receiving particular traffic destined for the egress network device; determining a path for the particular traffic, through the multi-domain network and to the egress network device, based on the core domain network segment identifier and the location data; and causing the particular traffic to be provided to the egress network device via the path (e.g. fig. 3B discloses the primary and repair or backup to egress node; and Fig. 7).  
- With respect to claims 5, 10, 14, 18-19, Filsfils teaches wherein the path includes a shortest label-switched path through the multi-domain network and to the egress network device (see par. 21-22).  
- With respect to claim 7, Filsfils teaches wherein the multi-domain network includes the core domain network and two or more leaf domain networks associated with the core domain .  

Claims 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (Pub. No. 20150109904) in view of Kumar et al. (Pub. No. 20150109902).
- With respect to claims 12, 20, Filsfils teaches wherein the one or more processors are further to: receive, from the egress network device, a tunnel encapsulation attribute (see par. 16, e.g. utilize BGP to tunnel traffic across the BGP free core network), wherein the one or more processors, when utilizing the core domain segment identifier, the second leaf domain network segment identifier, and the egress network device segment identifier to route the traffic to the egress network device, are to: utilize the core domain segment identifier, the second leaf domain network segment identifier, the egress network device segment identifier, and the tunnel encapsulation attribute to route traffic to the egress network device via an encapsulated tunnel (e.g. Fig. 1 par. 17, 19).  Filsfils fails to disclose an encapsulated tunnels, Kumar teaches encapsulated packet (see par. 38, 50-52), and however it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the encapsulated tunnel into Filsfils’ invention to protect data in wireless communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/PHUC H TRAN/Primary Examiner, Art Unit 2471